Citation Nr: 0947482	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  02-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran filed a timely Notice of Disagreement 
(NOD) in April 2002 and, subsequently, in August 2002, the RO 
provided a Statement of the Case (SOC).  In September 2002, 
the veteran filed a timely substantive appeal to the Board.  
The Veteran failed to appeal at a hearing before the Board, 
sitting at the RO (i.e., Travel Board hearing) scheduled in 
September 2004.  Pursuant to a March 2005 Board remand, the 
RO rescheduled the Travel Board hearing.  As the Veteran did 
not appear at said hearing, scheduled for September 2005, and 
did not timely move the Board for a new hearing, his Travel 
Board hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

Subsequently, in February 2006, the Board remanded the claim 
again in order to advise the Veteran in writing of what 
information and evidence was still needed to substantiate his 
November 2001 claim to reopen for entitlement to service 
connection for a psychiatric disorder.  The record indicates 
that the Appeals Management Center (AMC) issued such a letter 
in February 2006.  However, the letter was returned as the 
Veteran did not contact the RO and provide an updated 
address.  

In November 2006, the Board granted the Veteran's application 
to reopen his claim for service connection and remanded the 
reopened claim, requesting the Appeals Management Center 
(AMC) to: ensure compliance with all notification action 
required by 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 
2008); and to provide the Veteran with a VA psychiatric 
examination to determine the nature, etiology and approximate 
onset date of any psychiatric disorder that may currently be 
present.  As will be explained at more length below, the AMC 
sent several letters and documents to the Veteran and all, 
with the exception of an October 2008 VCAA notice letter and 
a notice indicating the time and place for a June 2009 VA 
psychiatric examination, were returned as undeliverable.  
Moreover, the Veteran did not appear for the aforementioned 
psychiatric examination.  Having completed the required 
directives to the extent possible, the RO issued an SSOC in 
November 2009 and subsequently returned the case to the 
Board.  As such, the Board will proceed with its review of 
the appeal.  
FINDINGS OF FACT

1.  The service treatment records show that the Veteran was 
diagnosed with a passive aggressive personality disorder 
during his period of active duty; there is no indication of a 
superimposed in-service injury or disease that resulted in 
additional psychiatric disability

2.  An acquired psychiatric disorder, to include depression 
and a bipolar disorder, are not apparent in the record until 
more than 25 years after service; there is no competent 
credible evidence of a nexus between a current diagnosis of 
an acquired psychiatric disorder and service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not warranted. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 
4.9, 4.127; VAOPGCPREC 82- 90 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2009).  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) (2009), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that the VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim. 38 U.S.C.A. §§ 5102, 5103. In order to meet 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006).  The VA is required to review the information and 
the evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the appellant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service-connection is granted.  Id.

In an October 2008 VA notice letter, the appellant was 
informed about the information and evidence not of record 
that was necessary to substantiate her claim; the information 
and evidence that the VA would seek to provide; the 
information and evidence the claimant was expected to 
provide; and the information required by Dingess.  However, 
the October 2008 notice was issued after the May 2002 
decision from which the appellant's claim arises. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the 
aforementioned notice letter, the RO re-adjudicated the 
appellant's claim, as demonstrated by the November 2009 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing a fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect); 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a re-adjudication decision).  As the 
SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
re-adjudication decision.  Accordingly, the provision of 
adequate notice followed by a re-adjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).  

The Board notes that the US Postal Service returned the 
November 2009 SSOC as undeliverable.  However, reviewing the 
evidence of record, the Board also notes that all mail sent 
to the Veteran since the February 2006 remand, with the 
exception of the notice indicating the time and place for the 
June 2009 VA psychiatric evaluation and the October 2008 
notice letter, was returned as undeliverable.  The record of 
evidence indicates that the RO attempted to locate the 
Veteran, sending mail to four different addresses since the 
aforementioned Remand.  The record indicates that at no time 
since the February 2006 remand has the Veteran contacted the 
VA to update his address.  As observed by the Court, "[i]n 
the normal course of events, it is the burden of the Veteran 
to keep the VA apprised of his whereabouts.  As observed by 
the Court, "[i]n the normal course of events, it is the 
burden of the Veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Connelly v. Brown, 8 Vet. App. 84, 86 (1995); accord Hampton 
v. Nicholson, 20 Vet. App. 459, 461 (2006); Wamhoff v. Brown, 
8 Vet. App. 517, 522 (1996).  

The evidence does not show, nor has the Veteran made any 
contention, that any notification deficiencies, with respect 
to either timing or content, have resulted in prejudice.  The 
record raises no plausible showing of how the essential 
fairness of the adjudication was affected.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) regarding the rule of prejudicial error.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The evidence of record indicates that the VA acquired the 
Veteran's service treatment records.  In the October 2008 VA 
notice letter, the VA informed the Veteran of its duty to 
assist in obtaining records and supportive evidence.  The 
Veteran did not respond to this letter.  As discussed further 
below, the RO scheduled the Veteran for a VA psychiatric 
examination.  

The service treatment records show a personality disorder and 
findings consistent with alcoholism.  As explained in the 
analysis below, service connection is not warranted for a 
personality disorder absent an in-service superimposed injury 
or disease resulting in additional disability or for primary 
alcoholism (incurred during service).  An acquired 
psychiatric disorder, to include depression and a bipolar 
disorder, is not apparent in the record until more than 25 
years after service and there is no competent evidence of a 
nexus between a current psychiatric disorder and service 
based upon an accurate factual background.  

The record indicates that the Veteran failed to appear at the 
June 2009 VA psychiatric examination and did not contact the 
RO to explain his failure to appear.  Moreover, as noted 
above, the record indicates that, with the exception of the 
October 2008 notice letter and the notice of the June 2009 VA 
psychiatric examination, all mail delivered to the Veteran 
has been returned as undeliverable despite the RO's attempts 
to locate him.  Moreover, the Board notes that the Veteran 
did not appear at either the September 2004 or September 2005 
Board hearings during which he could have presented further 
evidence in support of his claims.  The Court has made clear 
that "[c]orresponding to VA's duty to assist the Veteran in 
obtaining information is a duty on the part of the Veteran to 
cooperate with VA in developing a claim."  Turk v. Peake, 21 
Vet. App. 565, 568 (2008).  That is, as has often been 
stated, the VA's "'[d]uty to assist is not always a one-way 
street.'"  Id. (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991)); Kowalski v. Nicholson, 19 Vet. App. 171, 180 
(2005) (same).  Therefore, the Board must evaluate the 
instant claims based on the evidence of record and the VA has 
no further duty to provide an examination or opinion.  See 38 
C.F.R. § 3.655.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

The Board finds that the VA has fulfilled its duty to notify 
and assist the Veteran in the claims under consideration.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

a.  Factual Background.  The Veteran essentially contends 
that he has a current mental disorder that either began 
during or was directly related to his service.  The evidence 
consists of service and VA treatment records, statements from 
a medical professional, and lay statements from the Veteran 
and his family and associates.

In a December 1971 service pre-enlistment medical examination 
report, the examiner did not note any psychiatric 
abnormality.

In a March 1974 service treatment record, the examiner 
indicated that the Veteran was admitted for treatment due to 
a five month history of alcoholism.  The examiner noted that 
the Veteran was very hostile when he drank and was prone to 
getting into fights at such times.  After consultation, the 
examiner indicated that the Veteran had a long history of 
aggressive behavior, including much fighting with his brother 
and peers during high school.  He stated that these fights 
often resulted in physical injury.  The examiner indicated 
that the Veteran's wife had moved out five months prior to 
the examination and that the Veteran had been using alcohol 
excessively since that time.  He noted that the Veteran was 
anxious, insecure, and manipulative.  The examiner believed 
that the Veteran's aggressive behavior was a compensation for 
the aforementioned feelings.  The examiner did not believe 
that the Veteran was psychotic.  The impression was passive 
aggressive personality disorder and alcoholism.

In a June 1974 service treatment record, the Veteran reported 
drinking five or six pitchers of beer on a daily basis for 
the last five months.  

In a July 1974 service treatment record, the examiner 
reported that the Veteran had returned to drinking since 
their last treatment session.  During a visit home, the 
Veteran recalled "blacking out" after drinking on the plane 
and at the airport.  He was later told that he had 
subsequently assaulted several people at the airport.  
Apparently, he then went home where he severely beat his 
sister and damaged property.  When the police found him, he 
was threatening to kill his father.  The examiner noted that 
the Veteran had a long history of inappropriate aggressive 
behavior.  The impressions were passive aggressive 
personality disorder; alcohol intoxication; and rule-out 
seizure disorder.

In a September 1974 service treatment record, the examiner 
stated that the Veteran had been through alcohol 
rehabilitation, but continued to drink.  He also reported 
that the Veteran was violence-prone and that this behavior 
was likely to affect his performance in the near future.  The 
diagnosis was passive aggressive personality disorder, 
aggressive type.  The dispensation was an administrative 
discharge.  

In an October 1974 service discharge medical examination 
report, the examiner did not note any psychiatric 
abnormality.  

Reviewing the post-service treatment records, in an April 
2000 VA treatment record, the Veteran reportedly indicated 
feeling depressed after his wife, grandmother, and sister all 
passed away over a six-month period.  The examiner diagnosed 
depression.

In a May 2000 VA treatment record, the Veteran reportedly 
indicated that he had been in and out of psychiatric 
treatment over the past nine years due to depression and 
aggressive behavior.  He stated that, during that period, he 
had been able to keep his aggressive behavior under control 
in order to keep out of trouble.  He recalled that he was 
hospitalized during service due to his aggression and violent 
tendencies.  He also remarked that he had been in prison due 
to his violent nature.  He reported that the deaths of his 
wife, sister and grandmother had hit him hard and that he was 
now non-functional.  

In a May 2000 VA treatment record, the Veteran reported that 
he started drinking when he was nine years old and did not 
stop until 1992.  He indicated that he had a problems with 
drinking and his temper during service.  He stated that he 
was hospitalized at this time for anger and aggressive 
behavior.  He indicated that his wife, sister and mother had 
died recently in the space of five weeks and that he had also 
lost his job.  He reported that he was in a truck accident in 
1984 that resulted in his being unconscious for a half-hour.  
Also, when he was 10 or 11 years old, his brother hit him in 
the head with an ax.  The assessments were: (Axis I) mood 
disorder with depression and some mania; (Axis II) 
personality disorder (NOS); (Axis III) many physical 
problems; and (Axis IV) stress due to the death of his wife.  

In an additional May 2000 VA treatment record, the Veteran 
reportedly indicated feeling depressed for the previous two 
months.  After examination, the diagnoses were: (Axis I) 
bipolar disorder depressed; (Axis III) hypertension and COPD; 
and (Axis IV) lack of employment and the death of his wife.

In a subsequent May 2000 VA treatment record, the examiner 
diagnosed: (Axis I) bipolar disorder, mixed; (Axis III) 
hypertension and COPD; and (Axis IV) lack of employment and 
the death of his wife.

In a May 2000 statement, a private psychologist indicated 
that the Veteran had participated in counseling with him 
since 1992 due to a "great diversity of problems."  He 
reported that the Veteran had experienced significant 
difficulties with agitation, aggression, and anger control.  
Because the Veteran's stress management skills were limited, 
he tended to internalize to the extent that he had a range of 
medically related problems, causing major implications in his 
daily life.  He stated that recent trauma had further 
exacerbated this circumstance.

Subsequent VA treatment records, dated October 2001 through 
December 2001, and in February 2002, indicated further 
treatment for diagnosed disorders such as bipolar disorder; 
partner relationship problems; and depression.  The record 
indicates that these treatments started when the Veteran 
remarried and subsequently sought therapy.

In an October 2001 statement, an individual indicated that he 
served with the Veteran.  During that time, he recalled that 
the Veteran was transferred to the Special Services 
Department due to behavior and discipline problems.  To the 
author's knowledge, the Veteran was the only person 
transferred out of their division as they were constantly 
short of personnel.  He recalled that, while off-duty, the 
Veteran had temper, discipline, and authority problems while 
coaching a Little League baseball team.  He remembered that, 
due to all of the Veteran's problems, including fighting, the 
Veteran was sent to the base hospital for psychiatric 
evaluation.  He believed that the Veteran was discharged from 
service due to mental problems.

In respective statements from the veteran's mother and 
friend, submitted in January 2002, they recalled that the 
Veteran was a gentle and good-natured person prior to 
service, but ill-tempered, depressed, and aggressive upon his 
discharge from service. 

Also received by the RO in January 2002 was an updated 
medical report from the veteran's private psychologist, who 
previously had provided the May 2000 statement, regarding the 
veteran's status.  In such report, it was noted that he had 
been familiar with the veteran for a period of ten years. 
Also set forth was that, based on history, the veteran's 
childhood was relatively normal, without aggression, 
fighting, or other violent behaviors prior to military 
service and there had been a substantial change in 
functioning while he was in military service, with the onset 
of violent and aggressive actions occurring in service and 
progressing thereafter.  No diagnostic assessment was therein 
set forth, but the following was offered in conclusion by the 
psychologist:

It is, however, very clear, based on history as noted, 
that the difficulties he currently experiences, were not 
in existence prior to military service and were an 
extreme problem by the time of his discharge. In this 
practitioner's opinion, there is no doubt that these 
problems stem from various difficulties related to 
military service.

As noted in the Introduction above, the Veteran did not 
appear at VA Travel Board hearings scheduled for September 
2004 and September 2005.  VA records indicate that all mail 
sent to the Veteran after February 2006, with the exception 
of an October 2008 VA notice letter and a notice of a June 
2009 VA psychiatric examination, was returned as 
undeliverable.  The Board notes that the AMC was able to send 
the Veteran the aforementioned notice letter after they had 
located the Veteran upon their own initiative.  Subsequent 
letters sent to that address have been returned.  The Veteran 
did not appear for a scheduled April 2009 psychiatric 
hearing.  After the AMC rescheduled the VA psychiatric 
hearing, they issued a notice of the new examination date to 
the Veteran.  The record of evidence does not contain any 
indication that this letter was returned.  The Veteran did 
not appear for the rescheduled June 2009 VA psychiatric 
examination.  Since February 2006, the Veteran has not 
contacted the AMC or RO to inform them of an address at which 
he could be contacted.  

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

A personality disorder, such as passive aggressive 
personality disorder, is not a disease or injury for VA 
compensation purposes absent competent medical evidence of a 
superimposed injury or disease resulting in additional 
psychiatric disability.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127; VAOPGCPREC 82- 90; see also Winn v. Brown, 8 Vet. App. 
510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  Having reviewed the current record of 
evidence, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim for service 
connection for a psychiatric disorder.

Service treatment records indicate that the Veteran was 
diagnosed with a passive aggressive personality disorder 
while on active duty.  Such a disorder is not a disease or 
injury for VA compensation purposes absent competent evidence 
of a superimposed psychiatric disorder or a superimposed 
injury or disease resulting in additional psychiatric 
disability.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
VAOPGCPREC 82- 90; see also Winn v. Brown, 8 Vet. App. 510 
(1996); Beno v. Principi, 3 Vet. App. 439 (1992).  The record 
does not contain any medical evidence or competent opinion 
indicating the existence of such a superimposed disorder 
during service.  As such, service connection is not warranted 
for the Veteran's personality disorder.  Id.

In addition to a personality disorder, the service treatment 
records also indicate that the Veteran had problems with 
alcohol abuse and was treated for alcohol dependence during 
service.  Effective for claims filed after October 31, 1990, 
[as in this case] payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  Thus, 
service connection for alcoholism is not warranted.

With respect to an acquired psychiatric disorder, the service 
and post-service treatment records do not show such 
disability until April 2004 or more than 25 years after 
service.  There is medical evidence of variously diagnosed 
psychiatric disorder since that time, to include depression 
and a bipolar disorder but the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability weighs against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The question remains whether there is competent 
evidence of a nexus between a currently diagnosed psychiatric 
disorder and service.

The only medical evidence that suggests a link between a 
psychiatric disorder and the Veteran's service comes from the 
May 2000 and January 2002 statements from a private 
psychologist.  In these statements, the clinician indicated 
that the veteran's childhood was relatively normal, without 
aggression, fighting, or other violent behaviors prior to 
military service and there had been a substantial change in 
functioning while he was in military service, with the onset 
of violent and aggressive actions occurring in service and 
progressing thereafter.  The examiner opined that the 
"difficulties" the Veteran currently experienced were not 
in existence prior to military service and were an extreme 
problem by the time of his discharge; and that there was no 
doubt that these problems stemmed from various difficulties 
related to service.  As explained below, this opinion was 
clearly based upon an inaccurate factual background.

In reviewing the May 2000 and January 2002 opinion, it 
becomes apparent that the examiner did not review the claims 
file.  For example, the clinician did not note relevant 
evidence mentioned in the service treatment records, such as 
the diagnosis of passive aggressive personality disorder or 
the May 1974 service treatment record indicating a long 
history of aggressive behavior during childhood.  (Emphasis 
added.)  Moreover, the examiner indicated that the Veteran 
currently experienced "difficulties" and "problems" that 
started during service.  However, in these statements, he 
fails to indicate that the Veteran currently had a diagnosed 
psychiatric disorder and did not include any opinion 
indicating a nexus between a diagnosed acquired psychiatric 
disorder and the Veteran's service.  To the extent that these 
statements can be construed as supporting such a causal 
relationship, the private examiner did not review the claims 
file prior to making his determination and did not address 
evidence conflicting with his findings, to include history 
obtained from the Veteran during service indicating a long 
history of aggressive behavior since childhood and alcohol 
abuse that began at age 9.  Such history, which was 
contemporaneously recorded during service is, in the Board's 
judgment,  far more probative when compared to history 
obtained more than 25 years later as it is much more 
proximate to the period of time in question (pre-service).  
Thus, with respect to the opinion from the same psychologist 
in May 2000 and January 2002, the Board finds that it was 
based upon an inaccurate factual background and as such, it 
of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993).  

In addition to the history presented by the Veteran to the 
psychologist in May 2000 and January 2002, he has presented 
lay evidence recorded in recent years of a normal childhood 
and adolescence.  However, the history obtained for treatment 
purposes during service is more probative to statements made 
so many years latter, some of which were presented to support 
a claim for compensation benefits.  The passage of more than 
25 years since service makes the statements made since the 
year 2000 less reliable than the contemporaneous recorded 
statements made during service for treatment purposes.  
Memory fades over the passage of time, and in this case, the 
Board relies on the more probative contemporaneous evidence 
that is in direct contradiction to the Veteran's current 
assertion.  

The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), wherein the Court of Appeals for Veterans 
Claims (Court) held that the VA and Board may not simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
However, in Kowalski, the Court reaffirmed its decisions in 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) in reaffirming that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Here, the opinion claiming a nexus was based upon 
history obtained in 2000 and 2002 that is contradicted by the 
contemporaneously recorded in-service clinical evidence and, 
therefore, it is of no probative value. 

The Veteran did attend either the September 2004 or the 
September 2005 hearings scheduled at the RO (Travel board 
hearing).  Nevertheless, in its November 2006 remand, the 
Board determined that the VA should attempt to assist the 
Veteran through the scheduling of an additional psychiatric 
examination to determine the nature and etiology of his 
claimed psychiatric disorders.  See 38 5103(A)(d); 38 C.F.R. 
§ 3.159(c)(4).  The Veteran then was given the opportunity to 
attend two separate VA medical examinations and failed to 
appear in each instance.  The Board notes that the record 
indicates that the Veteran received notice of the second 
examination, scheduled for June 2009, as the record does not 
indicate that the US post office returned the notice letter.  
The Board notes that as a general matter, Courts and other 
adjudicators will presume that public officers have properly 
discharged their official duties, to include proper mailing 
of notification of decisions, scheduled VA examinations, or 
Board hearings.  See Jennings v. Mansfield, 509 F.3d 1362, 
1367 (Fed. Cir. 2007); Butler v. Principi, 244 F.3d 1337, 
1340 (2001); Clarke v. Nicholson, 21 Vet. App. 130, 133 
(2007) (discussing presumption of regularity); Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992); accord United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926).

It is apparent that the Veteran has moved on multiple 
occasions.  Since February 2006, the Veteran did not provide 
a new address and most of his mail has been returned as 
undeliverable.  As observed by the Court, "[i]n the normal 
course of events, it is the burden of the Veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  Connelly v. Brown, 8 Vet. App. 84, 86 
(1995); accord Hampton v. Nicholson, 20 Vet. App. 459, 461 
(2006); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
Further, as noted above, development of the record is not a 
unilateral endeavor for the VA solely to assume, and the 
Veteran has had ample time and opportunity to submit private 
medical evidence to support his claim.  See Turk, 21 Vet. 
App. at 568; Kowalski, 19 Vet. App. at 180; Wood, 1 Vet. App. 
at 193.  

The Veteran, his family, and friends have offered statements 
indicating that the Veteran, a gentle person prior to 
service, displayed angry and disturbed behavior after 
discharge.  However, as noted above, while they are competent 
to comment on the Veteran's observable behavior, such 
statements are contra dictated by statements obtained from 
the Veteran himself during service.  With respect to the 
contended nexus, as lay people, they are not competent to 
diagnose a psychiatric disorder, nor do they have the 
expertise to provide a competent opinion on the etiology of 
an existing psychiatric disorder.  As such, their lay 
opinions do not constitute competent medical evidence and 
lack probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In this case, the 
Veteran's variously diagnosed psychiatric disorders have been 
diagnosed following psychiatric and psychological 
examinations performed by mental health specialists.  The 
Veteran has no competence to diagnose or determine the 
etiology of his current psychiatric diagnoses.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While there is 
lay and medical evidence of continuity of psychiatric 
symptomatology, these symptoms have been attributed to 
numerous diagnoses and ailments, the record is devoid of a 
competent opinion of a nexus between a current psychiatric 
diagnosis and service based upon an accurate history and the 
Veteran has failed to report for a psychiatric examination 
scheduled in conjunction with this appeal in order to obtain 
a nexus opinion.   

In summation, the Board finds that the service treatment 
records show that a passive aggressive personality disorder 
was diagnosed during his period of active duty; there is no 
indication of a superimposed in-service injury or disease 
that resulted in additional psychiatric disability.  There is 
no competent evidence of an acquired psychiatric disorder, to 
include depression and a bipolar disorder, until more than 25 
years after service and there is no competent credible 
evidence of a nexus between a current diagnosis of an 
acquired psychiatric disorder and service.  

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a psychiatric disorder.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


